 



Exhibit 10(e)

AMENDED AND RESTATED LOAN PARTICIPATION AGREEMENT

     This Amended and Restated Loan Participation Agreement (this “Agreement”)
is made and entered into as of March 30, 2004, between The Huntington National
Bank (“Transferor”) and Huntington Preferred Capital, Inc., an Ohio corporation
(“Transferee”).

RECITALS

     A. The parties have previously entered into a certain Loan Participation
Agreement, dated as of May 12, 2003 (the “Original Agreement”), whereby
Transferor has transferred and will continue to transfer to Transferee
participation interests in certain loans (the “Loans”) made by Transferor or an
affiliate of Transferor to various borrowers (collectively, the “Borrowers”), as
such Loans have been and may be identified from time to time by Transferor
pursuant to Section 2 below, or substituted for other Loans previously
transferred by Transferor to Transferee, pursuant to such Section 2.

     B. The parties desire to amend and restate the Original Agreement.

AGREEMENT

     l. Definitions.

          (a) “Loan Documents” shall mean any and all loan agreements evidencing
or otherwise relating to any of the Loans, together with any and all commitment
letters, promissory notes, real estate mortgages, assignments and security
agreements, financing statements, pledge agreements, letters of credit,
applications and agreements for standby letters of credit, letter of credit
reimbursement agreements, subordination agreements, waivers, affidavits, fire
and extended coverage insurance policies, guarantees, title insurance policies,
applications, reports, surveys, documents required to be maintained by lenders
pursuant to any applicable federal or state regulations, any and all amendments,
modifications or supplements to any of the foregoing from time to time, and all
other relevant documents pertaining to any of the Loans.

          (b) “Collateral” shall mean the real property, fixtures, equipment,
inventory, accounts, chattel paper, instruments, documents, general intangibles,
securities and all other property and property rights in which Transferor has
been granted a mortgage, lien or security interest in connection with any of the
Loans.

          (c) “Origination Fees” shall mean the origination, commitment, or
other fees collected at the time of origination of a particular Loan.

          (d) “Participation” and “Participation Interest” shall mean the
interest of Transferee in the Loans and in the associated Origination Fees,
equal to up to a one hundred percent (100%) interest in each of the Loans and
associated Origination Fees.

 



--------------------------------------------------------------------------------



 



          (e) “Participation Share,” “Pro Rata Share,” “pro rata,” and “ratably”
shall mean a share in the same proportion as the respective percentage ownership
interests of Transferor and Transferee in the Loans and associated Loan
Origination Fees.

     2. Transfer of Participation Interests; Substitution of Interests.

          (a) Transferee shall from time to time buy from Transferor or from an
affiliate of Transferor, without recourse, a continuing undivided fractional
Participation Interest, and Transferor shall from time to time sell to
Transferee, or cause an affiliate or affiliates of Transferor to sell to
Transferee, such Participation Interests. The purchase price for a particular
Participation Interest transferred shall be Transferee’s Participation Share of
Transferor’s carrying value for the Loan, which is the outstanding principal
balance of the Loan and interest earned thereon but not collected, net of
unearned income, if any, less an allowance for loan losses. Transfers of
Participation Interests by Transferor or an affiliate of Transferor to
Transferee hereunder may, upon the mutual agreement of the parties at the time
any such transfers are made, be made (i) as additional contributions to the
capital of Transferee, (ii) in exchange for the payment of cash by Transferee to
Transferor or appropriate affiliate of Transferor, (iii) in consideration of the
issuance to Transferor or appropriate affiliate of Transferor of shares of the
capital stock of Transferee, or (iv) for such other consideration as the parties
shall mutually agree.

          (b) At the time of any transfer of a Participation Interest,
Transferor will assign to Transferee, without recourse, Transferee’s
Participation Share of Transferor’s beneficial right, title and interest in the
Loans and associated Origination Fees, including any Collateral for the Loans,
and any uncollected payments or collections on account of the Loans. Transferor
shall hold title to the Loans, including any Collateral payments and collections
as agent for Transferee.

          (c) Upon the mutual agreement of the parties, Transferor may from time
to time substitute a Participation Interest in a Loan or group of Loans and the
associated Origination Fees (the “New Loans”) having a fair market value (as
determined by the mutual agreement of the parties) equivalent to the
Participation Interest in a Loan or group of Loans and associated Origination
Fees previously transferred to Transferee hereunder (the “Old Loans”), whereupon
the Participation Interest previously granted by Transferor to Transferee in the
Old Loans will be canceled and Transferee shall have a Participation Interest in
the New Loans. Such a substitution may be made as part of a purchase or other
transfer of additional Participation Interests in accordance with paragraph
(a) above. Any amounts payable by Transferor to Transferee hereunder on account
of the Old Loans, prorated through the date of the substitution, shall be paid
by Transferor to Transferee at the time of such substitution.

          (d) Each of the Loans which shall be subject to this Agreement shall
be (i) identified on a completed “Certificate of Participation” in the form of
Exhibit A attached hereto, which shall be delivered by Transferor to Transferee
and shall contain at least the name of each Borrower, the date of the promissory
note evidencing each Loan, the original principal amount of each Loan, the
amount of any associated Origination Fees, and the purchase price associated
with the same; or (ii) otherwise identified electronically or in the loan files
for the Loans, in a

-2-



--------------------------------------------------------------------------------



 



manner that is mutually agreeable to Transferor and Transferee and sufficient to
properly identify the Loans.

     3. Representations and Warranties. At the time of transfer of Participation
Interests to Transferee, Transferor represents and warrants that Transferor has
good title to the Loans and has full right, power, and authority to grant and
convey the Participation in the Loans provided for herein to Transferee, and, at
the time of transfer of the Participation Interests to Transferee, the Loans are
free and clear of all encumbrances or other interests of any other person.

     4. Transferee’s Risk. Transferee acknowledges and agrees that Transferor
has made no representation or warranty and has no responsibility as to: (i) the
collectibility of the Loans; (ii) the Borrowers’ creditworthiness or financial
condition; (iii) the legality, validity, binding effect or enforceability of the
Loan Documents; (iv) the filing, recording or taking of any other action with
respect to the Loan Documents; (v) any other matter having any relation to the
Loans, the Loan Documents, this Agreement, the Borrowers, or any other person or
entity except as otherwise specifically set forth herein. Transferee
acknowledges that Transferor has made available to it copies of the Loan
Documents requested by Transferee. Transferee acknowledges and agrees that it
has made its own independent investigation and determination with respect to the
foregoing matters and accepts full responsibility therefor. The sale of the
Participation Interests by Transferor to Transferee pursuant to this Agreement
shall be and is without recourse of any nature.

     5. Custody and Ownership of Loan Documents and Collateral. Transferor shall
have and maintain physical possession of all the Loan Documents and Collateral,
to the extent that possession is necessary to perfect a security interest in any
Collateral. Transferor shall use reasonable care to safeguard and protect the
Loan Documents and Collateral. Transferor is authorized to deal with the Loans
in Transferor’s own name, subject to the terms and conditions of this Agreement,
and, as far as third parties are concerned, to act on behalf of Transferee as
though Transferor were the sole owner of the Loans; provided, however, that all
of Transferor’s actions with respect to the Loans will be subject to this
Agreement.

     6. Nature of Transferee’s Participation Interest. Transferee’s obligations
hereunder constitute absolute, unconditional and continuing obligations to make
funds or credit available to Transferor for Transferor to extend credit to any
of the Borrowers and pay letters of credit issued for the account of any of the
Borrowers pursuant to the terms of the Loan Documents and will be unaffected by
(i) any amendment or waiver of any term of the Loan Documents, (ii) any
extension, overadvance, indulgence, settlement or compromise granted or agreed
to in relation to the Loan Documents, (iii) the release of any Collateral or any
guaranty of the Loans, (iv) any invalidity, unenforceability, or insufficiency
of the Loan Documents or of any drafts or other documents submitted in
connection with draws under any letters of credit, (v) any default by or
insolvency of any of the Borrowers, (vi) any act or omission on Transferor’s
part relating to this Agreement or the Loan Documents (absent gross negligence
or willful misconduct), (vii) the absence of notice to Transferee of any of the
foregoing, (viii) any requirement that Transferor take any action against any of
the Borrowers or any other person liable on the Loans, and (ix) any defenses in
law or equity which Transferee may have to the full discharge of its obligation
under this Agreement (absent gross negligence or willful misconduct by
Transferor).

-3-



--------------------------------------------------------------------------------



 



     7. Servicing of the Loans. Transferor shall service the Loans on behalf of
both Transferee and Transferor as follows:

          (a) Except as otherwise specifically set forth in this Agreement,
Transferor will perform the servicing for the Loans or will cause an affiliate
of Transferor to service the Loans in a manner substantially the same as for
similar work performed by Transferor on its own behalf. For this purpose,
servicing shall include all communications with any of the Borrowers and third
parties, making of all advances and issuing of letters of credit provided for
under the Loan Documents (subject to receipt from Transferee of its
Participation Share of each such advance), receipt of all collections under the
Loans and remittance of the same to the party entitled thereto, inspections of
the Collateral, and all other acts incidental thereto. Transferor shall use good
faith efforts, or shall cause its affiliate to use good faith efforts, to
collect all payments due under the Loans as they become due and payable and to
enforce all obligations of the Borrowers to the extent necessary to protect the
interests of Transferor and Transferee. Transferor shall administer all Loan
collections, including any escrows, in accordance with all applicable laws and
regulations. Transferee agrees that such funds may be commingled with
Transferor’s general funds.

          (b) Transferor shall have the right, in the exercise of its reasonable
discretion and in accordance with prudent banking practices, to give consents,
waivers and modifications of the Loan Documents to the same extent as if the
Loans were wholly-owned by Transferor; provided, however, that Transferor shall
not grant or agree to any (i) waiver of any payment default, (ii) extension of
the maturity, (iii) reduction of the rate or rates of interest with respect to
the Loans, (iv) forgiveness or reduction of the principal sum of the Loans, (v)
increase in the lending formula or advance rates, and (vi) waiver of any right
to elect to foreclose on any Loan in default, and (vii) amendment or
modification of the financial covenants contained in the Loan Documents that
would make such financial covenants less restrictive with respect to any of the
Borrowers without the prior written consent of Transferee, except that
Transferor shall be permitted to grant or agree to any of such consents, waivers
or modifications pursuant to and in accordance with guidelines and limitations
provided by Transferee to Transferor in writing from time to time. Transferor
shall have the right to accept payment or prepayment of the whole principal sum
and accrued interest in accordance with the terms of the Loans, waive prepayment
charges in accordance with Transferor’s policy for Loans in which no
participation is granted, and accept additional security for the Loans.

          (c) On or before the date of execution of the Loan Documents, with
respect to the principal sums already advanced and outstanding pursuant to the
Loans as of such date, and on or before any later date when funds are to be
disbursed to any of the Borrowers pursuant to the Loans or a drawing occurs
under any letter of credit, Transferee shall pay to Transferor its pro rata
share, in accordance with its Participation Interest, of the amount of the
disbursement or letter of credit payment (or, with respect to principal sums
already advanced and outstanding as of the date of the execution of the Loan
Documents, the aggregate principal balance of the Loans as of such date), in
funds available for immediate use, by 2:00 p.m., Columbus, Ohio, time, on the
same banking day on which the advance is made (or, with respect to the principal
sums already advanced and outstanding pursuant to the Loan Documents as of the
date of the execution of the Loan Documents, provided, however, that Transferor
shall use its best efforts to

-4-



--------------------------------------------------------------------------------



 



give Transferee advance notice of such funding request no later than 10:00 a.m.,
Columbus, Ohio, time, on such day. If Transferee fails or refuses to make
payment to Transferor as required herein, then Transferor, without limitation,
shall be entitled to pursue all remedies and rights permitted by this Agreement,
law, or equity against Transferee and further shall be entitled to, but not be
required to, (i) fund Transferee’s Pro Rata Share of the disbursement, and
(ii) accrue interest on any unpaid amount at the Federal Funds Rate, and
(iii) withhold from Transferee all interest, principal, fees and late charges
attributable to Transferee’s Pro Rata Share thereof through the date Transferee
funds its Pro Rata Share thereof and pays the interest due thereon, plus any
additional cost or expense, including without limitation, reasonable attorneys’
fees, incurred by Transferor as a result of Transferee’s failure to pay, and
(iv) offset against Transferee’s Pro Rata Share all sums received by Transferor
in connection with the Loans until reimbursed by Transferee for such payment and
interest thereon. All payments received by Transferor in respect of the Loans
shall be distributed pro rata to Transferee promptly after Transferor shall have
collected such payment or payments in immediately available funds.

          (d) Transferor and Transferee shall share in proportion to their
Participation Shares in all payments of principal and interest made on the Loans
after the date of transfer of the Participation Interests. Transferor and
Transferee shall share in any prepayment, late charges, or any other fees or
charges associated with the Loans which are actually collected subsequent to the
time of transfer of the associated Participation Interest, in proportion to
their Participation Shares, unless otherwise provided in the servicing fee
arrangement referenced in paragraph 7(h). Transferor shall not be required to
remit any such principal, interest, prepayment, late charge, or any other fee or
charge associated with the Loans, unless it is actually collected from the
Borrowers.

          (e) To the extent not reimbursed by the Borrowers, and without
limiting the obligation of the Borrowers to do so, Transferee agrees to
reimburse Transferor, to the extent of Transferee’s pro rata share, for any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever, including
without limitation disbursements necessary in the judgment of Transferor to
preserve or protect any Collateral (but excluding costs of ordinary overhead and
salaried expense of Transferor’s clerical and supervisory personnel), that may
at any time be imposed on, incurred by, or asserted against Transferor in any
way relating to the Loans, the Loan Documents, any letters of credit issued
pursuant to the Loan Documents or the Loan Documents, any collateral, the
transactions contemplated thereby or hereby, or any action taken or omitted by
Transferor under or in connection with any of the foregoing provided, however,
that Transferee shall not be liable for the payment of any portion of the
foregoing which result directly from Transferor’s gross negligence or willful
misconduct. The covenants contained in this paragraph shall survive the
termination of this Agreement and the expiration of any letters of credit issued
pursuant to the Loan Documents.

          (f) Transferor shall at all times keep proper books and records in
accordance with generally accepted accounting principles consistently applied,
reflecting all transactions in connection with the Loans. All such records shall
be accessible for inspection by Transferee at all reasonable times during
Transferor’s business hours. Transferor shall use its best efforts to

-5-



--------------------------------------------------------------------------------



 



provide the following information to Transferee within a reasonable time after
such information becomes available to Transferor:

          (i) The accrual status of the Loans;

          (ii) The status of principal and interest payments;

          (iii) Financial statements of the Borrowers; and

          (iv) Information regarding the value of the Collateral and the status
of Transferor’s liens.

          (g) Transferor may accept deposits from, make Loans or otherwise
extend credit to any of the Borrowers and generally engage in any kind of
banking relationship with, any of the Borrowers or any other person or entity
having obligations relating to the Loans, the Loan Documents, or any related
agreement and receive payment on such Loans or extensions of credit and
otherwise act with respect thereto freely and without accountability in the same
manner as if this Agreement did not exist. Transferor, without liability, may
rely upon the advice of legal counsel, accountants or other experts (including
those retained by the Borrowers) and upon any written communication or any
telephone conversation which Transferor believes to be genuine and correct or to
have been signed, sent or made by the proper person or entity, shall not be
required to make any inquiry concerning the performance by the Borrowers or any
other person or entity of any of its obligations and liabilities to third
parties or under or in respect of the Loan Documents or the Loans, and shall
have no obligation to make any claim against, or assert any lien upon, any
property held by Transferor or to assert any offset.

          (h) In consideration of the performance of the loan servicing
obligations provided under this paragraph 7, Transferee shall pay to Transferor
a loan servicing fee. The amount and terms of such fee shall be determined by
the mutual agreement of the parties from time to time during the term of this
Agreement and shall be subject to review and adjustment at any time during the
term of this Agreement. Transferor shall provide to Transferee, on or before the
date that is ten days after the end of each month during the term of this
Agreement, a written statement specifying the amount of the servicing fee
payable for the preceding month and the basis for the calculation of such fee.
Transferor shall be entitled to deduct the amount of such fees from any and all
amounts otherwise due and payable by Transferor to Transferee from time to time
under the terms of this Agreement.

     8. Delinquency and Foreclosure. In the event of any default of any of the
Borrowers, which default shall be continuing for more than 30 days, Transferor
shall use its best efforts to give Transferee notice of such default. Transferor
may take such action as it deems advisable, including exercising Transferee’s
right to commence foreclosure actions or accept deeds in lieu of foreclosure,
pursuant to and in accordance with guidelines and limitations provided by
Transferee to Transferor in writing from time to time. Notwithstanding the
above, Transferor shall at all times take such action as Transferee may
recommend in writing to Transferor as necessary to protect the interests of both
Transferor and Transferee, including, but not limited to, commencement of
foreclosure actions or acceptance of deeds in lieu of

-6-



--------------------------------------------------------------------------------



 



foreclosure.

     9. Participation Not a Security. Transferee represents and warrants to
Transferor that (i) Transferee does not consider the acquisition of its
Participation Interest hereunder to constitute the “purchase” or “sale” of a
“security” within the meaning of the Securities Act of l933, the Securities
Exchange Act of l934 or Rule l0b-5 promulgated thereunder, the Trust Indenture
Act of l939, the securities laws of the State of Ohio, any other applicable
securities statute or law, or any rule or regulations under any of the
foregoing, (ii) such Participation Interests constitute a commercial transaction
by Transferee with Transferor regarding Transferee’s Participation Interests in
the obligations of the Borrowers under the Loans and the associated Origination
Fees and do not represent an “investment” (as that term is commonly understood)
in Transferor or the Borrowers, (iii) Transferee is purchasing its Participation
Interests hereunder for its own account in respect of a commercial transaction
made in the ordinary course of its commercial banking business and not with a
view to or in connection with any subdivision, resale, or distribution thereof,
and (iv) Transferee is engaged in the business of entering into commercial
transactions (including transactions of the nature contemplated herein and in
the Loans), can bear the economic risk related to the purchase of the same, and
has had access to all information deemed necessary by it in making its decision
whether or not to purchase the same.

     l0. Successors and Assigns. Transferor shall not assign this Agreement in
whole, but may assign to one or more participants all or part of Transferor’s
ownership interest in the Loans. Transferee shall have no right to assign or
further participate any of its Participation Interest to anyone other than a
subsidiary or other affiliate of Transferor or Transferee without the prior
written consent of Transferor. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties.

     l1. Notices. All notices hereunder shall be in writing and shall be
personally delivered to the address or addresses of the party receiving the
notice or mailed to such party at such address or addresses by certified or
registered mail, return receipt requested, postage prepaid. Either party may
change its address or addresses for notices and designate or change the location
in which payments to such party will be made by a notice to the other party.
Notices which are mailed shall be deemed received by the addressee on the third
working day following the date of such mailing. Notices to Transferor shall be
addressed as follows:

The Huntington National Bank
41 South High Street
Columbus, Ohio 43287
Attention: General Counsel

Notices to Transferee shall be addressed to Transferee as follows:

Huntington Preferred Capital, Inc.
41 South High Street
Columbus, Ohio 43287
Attention: President

-7-



--------------------------------------------------------------------------------



 



     l2. Relationship of Parties. With respect to the purchase and sale of
Participation Interests, Transferor and Transferee shall occupy the relationship
of buyer and seller of a property interest. There is not intended hereby and
shall not be construed to exist any fiduciary relationship between Transferee
and Transferor, or any partnership or joint venture between Transferee and
Transferor. With respect to servicing, Transferor shall be an independent
contractor of Transferee. In no event shall either party be considered an agent
or employee of the other party.

     l3. Interpretation. This Agreement and the rights and obligations of the
respective parties hereunder shall be governed by and interpreted in accordance
with the laws of the State of Ohio.

     14. Amendments. This Agreement may not be amended, altered or modified
except by a written instrument signed by both the parties.

[signatures appear on the following page]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
set forth above.

            THE HUNTINGTON NATIONAL BANK
      By:   /s/ John D. Van Fleet         John D. Van Fleet, Senior Vice
President             

            HUNTINGTON PREFERRED CAPITAL, INC.
      By:   /s/ Edward J. Kane         Edward J. Kane, Vice President           
 

-9-



--------------------------------------------------------------------------------



 



Exhibit A

Certificate of Participation

The Huntington National Bank
41 South High Street
Columbus, Ohio 43287

Date: _____________

Huntington Preferred Capital, Inc.
41 South High Street
Columbus, Ohio 43287
Attention: Edward J. Kane, Vice President

         
 
  Re:   Amended and Restated Loan Participation Agreement between us dated as of
March 30, 2004

Ladies and Gentlemen:

     Pursuant to the terms of the above-referenced Amended and Restated Loan
Participation Agreement, this will confirm that, as of this date, we have
transferred and assigned to you a certain undivided interest in the loan or
loans described in the attached schedule, which are hereafter to be subject to
the Amended and Restated Loan Participation Agreement.

     This Certificate of Participation is in addition to all previous
Certificates issued pursuant to the Amended and Restated Loan Participation
Agreement.

                  Very truly yours,    
 
 
               

--------------------------------------------------------------------------------

   

  Name:        

     

--------------------------------------------------------------------------------

   

  Title:        

     

--------------------------------------------------------------------------------

   
 
           

-10-



--------------------------------------------------------------------------------



 



Schedule

                                  Borrower

--------------------------------------------------------------------------------

  Date of Note

--------------------------------------------------------------------------------

  Principal Amount

--------------------------------------------------------------------------------

  Amount of Origination Fees

--------------------------------------------------------------------------------

  Purchase Price

--------------------------------------------------------------------------------

 
                               

-11-